Order issued October ~__~_, 2012




                                               In The




                                       No. 05-11-00504-CR


                        MICHAEL JOSHUA BUSCHARDT, Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee


                                             ORDER

       On August 13, 2012, the Court abated this appeal. On the Court’s own motion, we

REINSTATE this appeal.

       Before the Court is appellant’s unopposed motion for leave to file an amended brief, which

was filed on October 5, 2012. After reviewing appellant’s motion, we believe appellant requests

leave to file a supplemental brief. We GRANT appellant’s motion to file a supplemental brief

addressing the additional authority and argument that were not included in appellant’s original brief.

The supplemental brief shall be no more than ten                         be submitted no later than

November 2, 2012.




                                                                     JUSTICE